internal_revenue_service date number release date cc el gl br1 gl-807677-98 uilc memorandum for district_counsel southern california district from alan c levine chief branch general litigation subject priority of third party advances to taxpayer we are responding to your date inquiry this document is not to be cited as precedent issue whether a third party who advances funds to the taxpayer has priority over federal tax_liens facts the fact pattern that you have described to us is as follows the taxpayer has a mortgage on a home and is in arrears with his mortgage payments after the mortgage was placed on the home the service filed a federal_tax_lien against the taxpayer’s property the taxpayer desires to voluntarily sell his home to a particular buyer because of the possibility of a foreclosure sale in order to get additional time for the sale process the buyer advanced money to the bank to postpone the foreclosure sale the payment was considered a partial reinstatement payment the buyer’s intention in advancing the money was to prevent or delay foreclosure at the time of the advancing of the money a formal escrow was not opened and the buyer did not execute any documents also the buyer claims that he advanced the funds without knowledge of the federal_tax_lien when the house is sold to the buyer the bank clearly has first priority to the funds however the question remains whether the buyer has priority over the government as to the amount of funds that the buyer advanced law and analysis you suggested two theories that may give the third party buyer priority over the government the doctrines of equitable subrogation and equitable liens however you dismissed them as not being applicable the following discussion first addresses those theories and then examines whether there are any other theories that may give the third party taxpayer buyer priority over the government equitable subrogation priority of a federal_tax_lien is determined by the common_law rule_of first in time first in right 347_us_81 however federal_law recognizes state law subrogation rights where there is a claim of subrogation to the lien priority of a secured creditor as is the situation in the instant scenario federal lien law provides that the issue of subrogation is controlled by local law see sec_6323 in the scenario that you provided the third party would have priority over the government if it was subrogated to the rights of the bank under the common_law rule_of first in time is first in right under california law it is appropriate for the court to apply the doctrine_of equitable subrogation where the court finds that the creditor satisfies the following prerequisites payment must have been made by the subrogee to protect his own interest the subrogee must not have acted as a volunteer the debt must be one for which the subrogee was not primarily liable the entire debt must have been paid and subrogation must not work an injustice on the rights of others see han v united_states 944_f2d_526 9th cir 756_f2d_696 9th cir caito v united california bank cal 3d p 2d cal rptr in re forrester 524_f2d_310 9th cir it seems clear that elements three and five are met the buyer was not primarily liable for the mortgage and the government the junior lienholder will not suffer an injustice as a result of the subrogation the government will recoup as much as it would if the sellers still owned the property element four is not met because the buyer paid only part of the existing mortgage however the california courts apply the doctrine_of equitable subrogation liberally and do not limit its application to situations where only the five factors are met rather the rule is appropriate where the scenario that you provided involved a transaction that occurred in california and californian taxpayers therefore it is governed by california law if the party is subrogated to the rights of the mortgagee bank under california law then the third party will have priority over the government for the amount that the third party advanced to the bank one person not acting as a mere volunteer or intruder pays a debt for which another is primarily liable and which in equity and good conscience should have been discharged by the latter han f 2d pincite quoting caito cal 3d pincite elements one and two are the most instrumental in determining whether equitable subrogation is appropriate see han therefore they must be examined to assist in the determination of whether equitable subrogation is appropriate element one payment must have been made by the subrogee to protect his own interest to subrogate to the rights of the senior lienholder the subrogee must have acted to protect his own interest rather than simply meddling officiously in the taxpayer’s relations with the senior lienholder see han 944_f2d_530 officiously is defined as kind obligating dutiful volunteering one’s services where they are neither asked nor needed meddlesome w ebster’s new collegiate dictionary the alleged subrogee in this case does not fit the definition of an officious intermeddler nor was he acting in the capacity of a friend or good samaritan to the taxpayer rather the buyer advanced the money to the mortgagor to protect his future property interest the money was advanced to preclude a foreclosure if the money was not advanced the bank could have foreclosed and the buyer’s desired result that he purchase the property would have been at risk therefore to protect his interest the buyer advanced the money to the bank element two the subrogee must not have acted as a volunteer the instant scenario should be distinguished from two california cases where the court determined that new purchasers of property were volunteers for the purpose of equitable subrogation 756_f2d_696 fidelity national title insurance co v united_states department of the treasury 907_f2d_868 9th cir rather it should be compared with han where the purchasers were found not to be volunteers in simon the encumbered property was purchased at a county tax sale and in fidelity the encumbered property was bought at a foreclosure sale in both of those cases the purchases were made at forced sales and the purchasers were not paying off existing debts but simply extinguishing all liens by obtaining the property at any price han pincite fn2 these purchasers were not acting to a limitation on equitable subrogation is california is where the party alleging subrogation has actual knowledge of the existing encumbrance smith v state savings loan association cal app 3d however a filed lien does not provide the party with actual notice but rather constructive notice cal civ code west therefore the fact that the tax_lien was filed prior to the third party advancing the money to the bank does not bar the third party from being subrogated to the rights of the bank see han 944_f2d_529 protect an existing interest and did not advance money to pay the debt of another simon f2d rather what is important is that the purchasers knew that the forced sale of the property would extinguish any lien regardless of how much they paid as a purchase_price therefore neither of the purchasers paid money to satisfy the debt of another fidelity f 2d pincite the purchasers in simon and fidelity should be contrasted with the situation in han the sale in han was not a forced sale but a sale in the ordinary course of business like the sale in our case the hans purchased property that at the time of sale was encumbered by a first deed_of_trust that was recorded prior to a federal tax lien’s recordation the hans were well aware that the home savings lien needed to be paid off from the purchase_price and would not be extinguished automatically by virtue of a sale id pincite fn2 the court ruled that the hans were not volunteers as were the purchasers who purchased the property at a foreclosure sale id the hans were equitably subrogated to the priority position of the lender whose existing lien they paid off when they purchased the property the only difference in the fact pattern between han and the facts in this case is that in our case the buyer did not pay the bank lien at the same time as the purchase of the property but paid it in part before the sale of the house there is no evidence in han that the timing of the payment would change the buyer’s status to volunteers in cal jur the following is stated regarding the prerequisite to being a volunteer footnote citations omitted volunteers or strangers- regardless of the category into which a person seeking subrogation may fit the doctrine_of subrogation is not applicable in favor of one who has officiously and as a mere volunteer paid the debt of another without any duty moral or otherwise to do so generally speaking it is only in cases where advancing money to pay the debt of another stands in the situation of a surety or is compelled to pay to protect his own rights that a court of equity substitutes him in place of the creditor as a matter of course without any agreement to that effect the right of a surety or guarantor to be substituted in the creditor’s place with reference to the debt when he pays the principal’s debt does not depend on any contract express or implied but grows out of the relation of surety and creditor and principles of natural justice the doctrine equitable subrogation is also justly extended by analogy to one who having no previous interest and being under no obligation pays off the mortgage or advances money for its payment at the instance of a debtor party and for its benefit such a person is in no true sense a mere stranger or volunteer grant v de otte p 2d quoting pomeroy’s equity jurisprudence fifth ed vol pages sec_1212 more facts must be given to determine whether or not the third party purchaser in the instant scenario is a volunteer presumably the taxpayer requested the buyer to advance the payment to the bank and it was part of the overall negotiations that occur in the sale of a home in that case the buyer would not be a volunteer for the purposes of equitable subrogation equitable subrogation - conclusion the only element that is clearly not met under the five elements test for equitable subrogation is element four -- the buyers did not pay the taxpayer’s entire debt while the taxpayer had an outstanding obligation to the bank even after the buyer advanced the money the buyer paid enough of the debt so that the mortgage was not foreclosed as mentioned above california courts apply equitable subrogation liberally and do not limit its application to situations where only the five factors are met rather it is appropriate where one person not acting as a mere volunteer or intruder pays a debt for which another is primarily liable and which in equity and good conscience should have been discharged by the latter han f 2d pincite quoting caito 20cal 3d pincite therefore in a situation where a third party purchaser advances money to a mortgagor bank to delay foreclosure of the taxpayer’s property california courts might recognize such purchasers as subrogated to the rights of the bank the senior lien holder for the amount of the advancement equitable lien a precise and inclusive definition of an equitable lien is difficult to give because of its varying nature as a device of equity see 175_f2d_846 8th cir it may arise either from an express contract where the contract shows the intention to create a security obligation or by implication evidenced by the relationship and dealings of the parties whose interests are involved am jur 2d sec_24 the right to an equitable lien arises when a party at the request of another advances him money which applied to the discharge of a legal_obligation of that other but owing to the disability of the person to whom the money was advanced no valid contract is made for its repayment however a lien may not be based upon the payment of another’s debts by a mere volunteer am jur 2d sec_32 a court is likely to recognize an equitable lien where the lien claimant’s expenditure benefits the property that he now claims security in under circumstances that in equity should entitle the claimant to restitution see mccolgan v bank of california assn cal the courts application of the equitable lien theory in the majority of cases indicates that it is necessary that the claimant’s investment be spent on the expected security that the lien is sought see eg a-1 door and materials v fresno guar sav loan assn cal 2d jones v sacramento sav loan assn cal app 2d nibbi brothers v home fed sav loan assn cal app 3d in the instant scenario there was neither an express contract nor an advancement of money that benefitted the property rather the money was advanced to protect the lien claimant’s own interest therefore the lien claimant purchaser will not have priority over the government by means of an equitable lien other theories sec_6323 provides for situations that would give an interest holder in property priority over a federal_tax_lien none of the statutorily provided priorities apply to the scenario that this advisory is addressing also we were unable to develop any other legal basis that would enable the buyer who advances money to delay a possible foreclosure on property that is encumbered with a federal_tax_lien to have priority over the government for the amount of money advanced conclusion in conclusion we believe that the purchaser’s only argument for successfully asserting priority over the government’s tax_lien based on the facts given is based on equitable subrogation a more definitive answer may be determined if more specific facts are discovered specifically whether the purchaser was asked by the seller to advance the money however on the facts presented depending on whether a court deems the purchaser a volunteer we believe it would be difficult but perhaps possible for the buyer to satisfy the elements of equitable subrogation we know of no other theories that permit the buyer to assert a priority over the liens of the government we suggest that you contact branch for an evaluation if this fact pattern presents itself if you have any further questions please call cc assistant regional_counsel gl western
